DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 13-15 are rejected under 35 USC § 103 as being unpatentable over Lim (Lim, Hyun-Wook, et al., US 20190197941 A1) in view of Wang (Wang; Chun-Lung, US 20070285416 A1), and further in view of Park (Park, Geunjeong, et al., US 20200211475 A1). 
Regarding claim 1, Lim discloses a display device (Lim; see Fig. 1, [0010]), comprising: 
a pixel array (Lim; see [0027]) 
in which a plurality of data lines, a plurality of gate lines overlapping the data lines, and a plurality of pixels are arranged (Lim; see [0028]); 
a data driving circuit configured to convert pixel data to a data voltage and convert does not disclose the terms “park data” or “park signals”, but Lim does disclose converting pixel data to pixel voltage signals, and one of ordinary skill in the art before the effective filing date would have inferred that park data was a particular form of pixel data, and that the park data could be converted to park signals for pixels in the same manner that Lim converts the pixel data to pixel signals P_SIG); 
a gate driving circuit configured to sequentially supply gate signals to the respective gate lines (Lim describes a gate driving circuit 400 sequentially driving scan signals S_SIG onto scan lines SL; see Figs. 1, 3, 4A, [0028], [0029]); 
and a timing controller (Lim; see [0026]) configured to: 


Lim differs from the instant invention in that Lim does not disclose: park data transmitted to the data driving circuit during a vertical blank period. 
However, in an analogous field of endeavor, Wang discloses a display device (Wang describes a display apparatus, or a display device; see [0003]) having 
park data transmitted to the data driving circuit during a vertical blank period (Wang describes a background frame, or a frame of park pixel data which is transmitted to the data driving circuit 303 during a vertical blank period; see Figs. 3, 4, 5, 9, 12, [0030], [0036]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lim’s display device formed of a timing controller controlling a data driver driving a plurality of data lines, a scan driver driving a plurality of scan lines which cross the data lines, and a plurality of pixels at each data and scan line crossing, the data driver converting the pixel data to pixel signals, with Wang’s display device having park data transmitted to the data driving circuit during a vertical blank period, especially when considering the motivation to modify Lim with Wang arising from the stated desire to provide a display device with a lower design-complexity and manufacturing cost (Wang; see [0018]). 
Lim and Wang differ from the instant invention in that Lim and Wang do not disclose: a normal frequency mode, as might be implied by the clause “a refresh rate of the pixels at a reference frame frequency in a normal driving mode”; and a low frequency mode, as might be implied by the clause “the refresh rate of the pixels at a frequency lower than the reference frame frequency in a low speed driving mode”.
However, in an analogous field of endeavor, Park discloses a display device (Park describes a display apparatus, or a display device; see [0002]) having 
a normal frequency mode and a low frequency mode (Park; see [0044]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lim’s and Wang’s display device formed of a timing controller controlling a data driver driving a plurality of data lines, a scan driver driving a plurality of scan lines which cross the data lines, and a plurality of pixels at each data and scan line crossing, the data driver converting the pixel data to pixel signals and converting vertical-blank-period-transmitted park data to park signals, with Park’s display device having a normal frequency mode and a low frequency mode, especially when considering the motivation to modify Lim and Wang with Park arising from the stated desire to provide a display device containing and method for driving the display device which improves display quality and reduces display power consumption (Park; see [0007]-[0008]). 
Regarding claim 2, Lim, Wang, and Park disclose the display device of claim 1, wherein 
the data voltage and the park voltage are supplied to the data lines (Wang describes a source or data driver driving the data voltage and the background or park voltage onto the data lines S; see [0028]-[0029]).
The motivation to combine presented prior applies equally here.
Regarding claim 3, Lim, Wang, and Park disclose the display device of claim 1, wherein 
the timing controller is configured to determine the park data in one of a sub-pixel unit of a display panel, a pixel unit of the display panel, a pixel line unit of the display panel, and a frame data unit (Lim describes a timing controller 22b processing the display pixels’ color data from the incoming RGB data; see [0030]-[0031]; Wang describes a source or data driver driving the data voltage and the background or park voltage onto the data lines S; see [0028]-[0029]; one of ordinary skill in the art before the effective filing date would have inferred the timing controller processing the background or park data in the same manner as Lim processes the display pixel data).
The motivation to combine presented prior applies equally here.
Regarding claim 4, Lim, Wang, and Park disclose the display device of claim 1, wherein 
the timing controller is configured to determine the park data based on a pixel position to which the pixel data is written and a frame frequency of the low speed driving mode (Lim describes a timing controller 22b processing the display pixels’ color data from the incoming RGB data; see [0030]-[0031]; Wang describes determining a background or park data based on line numbers, or location; see [0036]).
The motivation to combine presented prior applies equally here.
Regarding claim 13, Lim, Wang, and Park disclose the display device of claim 1, wherein 
each of the pixels includes sub-pixels having different colors (Lim; see [0028]), 
the gate signal includes a scan signal and a light emitting control signal (Park; see Figs. 1, 2, signals SP, SN, and EM, [0075]), 
each of the sub-pixels includes: a light-emitting element (Park; see Fig. 2 element ED, [0076]); 
a driving element for driving the light-emitting element by supplying current to the light-emitting element (Park; see Fig. 2 element T1, [0076]); 
a first switch element turned on according to a gate-on voltage of the scan signal to couple the data line to a first electrode of the driving element (Park; see Fig. 2 element T2, [0077]); 
and a second switch element turned on according to a gate-on voltage of the light emitting control signal to couple a second electrode of the driving element to an anode electrode of the light emitting element (Park; see Fig. 2 element T6, [0081]), 
and when the first and second switch elements are turned off, the park voltage is applied to the data lines (Lim describes a timing controller 22b processing the display pixels’ color data from the incoming RGB data; see [0030]-[0031]; Wang describes determining a background or park data based on line numbers, or location; see [0036]; one of ordinary skill in the art before the effective filing date would have inferred that the similar treatment of the data signals and the background, or park signals would use the data lines as a means for conveying the background, or park signal to a given pixel). 
The motivation to combine presented prior applies equally here. 
Regarding claim 14, Lim discloses a method of driving a display device (Lim; see Fig. 1, [0005], [0010]) including 
a pixel array (Lim; see [0027]) in which 
a plurality of data lines, a plurality of gate lines overlapping the data lines, and a plurality of pixels are arranged (Lim; see [0028]), comprising: 



and converting the pixel data to a data voltage and converting disclose converting pixel data to pixel voltage signals, and one of ordinary skill in the art before the effective filing date would have inferred that park data was a particular form of pixel data, and that the park data could be converted to park signals for pixels in the same manner that Lim converts the pixel data to pixel signals P_SIG). 
Lim differs from the instant invention in that Lim does not disclose: park data transmitted to the data driving circuit during a vertical blank period. 
However, in an analogous field of endeavor, Wang discloses a display device (Wang describes a display apparatus, or a display device; see [0003]) in which 
park data is transmitted to the data driving circuit during a vertical blank period (Wang describes a background frame, or a frame of park pixel data which is transmitted to the data driving circuit 303 during a vertical blank period; see Figs. 3, 4, 5, 9, 12, [0030], [0036]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lim’s method for a display device formed of a timing controller controlling a data driver driving a plurality of data lines, a scan driver driving a plurality of scan lines which cross the data lines, and a plurality of pixels at each data and scan line crossing, the data driver converting the pixel data to pixel signals,  with Wang’s display device having park data transmitted to the data driving circuit during a vertical blank period, especially when considering the motivation to modify Lim with Wang arising from the stated desire to provide a display device with a lower design-complexity and manufacturing cost (Wang; see [0018]). 
Lim and Wang differ from the instant invention in that Lim and Wang do not disclose: a normal frequency mode, as might be implied by the clause “controlling a refresh rate of the pixels at a reference frame frequency in a normal driving mode”; and a low frequency mode, as might be implied by the clause “controlling a refresh rate of the pixels at a frequency lower than the reference frame frequency in a low speed driving mode”.
However, in an analogous field of endeavor, Park discloses a display device (Park describes a display apparatus, or a display device; see [0002]) having 
a normal frequency mode and a low frequency mode (Park; see [0044]). 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to modify Lim’s and Wang’s method for a display device formed of a timing controller controlling a data driver driving a plurality of data lines, a scan driver driving a plurality of scan lines which cross the data lines, and a plurality of pixels at each data and scan line crossing, the data driver converting the pixel data to pixel signals and converting vertical-blank-period-transmitted park data to park signals, with Park’s display device having a normal frequency mode and a low frequency mode, especially when considering the motivation to modify Lim and Wang with Park arising from the stated desire to provide a display device containing and method for driving the display device which improves display quality and reduces display power consumption (Park; see [0007]-[0008]).
Regarding claim 15, Lim, Wang, and Park disclose the method of claim 14, further comprising: 
supplying the data voltage and the park voltage to the data lines (Wang describes a source or data driver driving the data voltage and the background or park voltage onto the data lines S; see [0028]-[0029]). 
The motivation to combine presented prior applies equally here.

Allowable Subject Matter
Claims 5-12 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Lee, Sang Tae, US 20110164076 A1, describes a display device formed of a timing controller controlling a data driver driving a plurality of data lines, a scan driver driving a plurality of scan lines which cross the data lines, and a plurality of pixels at each data and scan line crossing, (see Fig. 10A), but does not describe a timing controller determining a park data based on a pixel position to which a pixel data is written, a frame frequency of a low speed driving mode, and an amount of deterioration of each pixel; a park voltage generated as a lower voltage as a frame frequency increases in a low speed driving mode; a park voltage generated at a higher voltage in pixel lines whose scanning order is relatively later than that of other pixel lines whose scanning order is earlier; a park voltage is applied to all pixels of the pixel array at a same voltage; or a park voltage is applied to the pixels at a voltage set in units of pixel lines of the display panel; 
Lee, YongDuk, et al., US 20190340966 A1, describes a display device formed of a timing controller controlling a data driver driving a plurality of data lines, a scan driver driving a plurality of scan lines which cross the data lines, and a plurality of pixels at each data and scan line crossing, (see Fig. 1), but does not describe a timing controller determining a park data based on a pixel position to which a pixel data is written, a frame frequency of a low speed driving mode, and an amount of deterioration of each pixel; a park voltage generated as a lower voltage as a frame frequency increases in a low speed driving mode; a park voltage generated at a higher voltage in pixel lines whose scanning order is relatively later than that of other pixel lines whose scanning order is earlier; a park voltage is applied to all pixels of the pixel array at a same voltage; or a park voltage is applied to the pixels at a voltage set in units of pixel lines of the display panel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693